Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114 
A request for continued examination under, including the fee set forth in 37 CFR1.17(e), was filed in this application after final rejection. Since this application is eligiblefor continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e)has been timely paid, the finality of the previous Office action has been withdrawnpursuant to 37 CFR 1.114. Applicant's submission filed on 05/10/2021 has been entered.
Status of the Claims
Claims 1-6 are pending. 
Response to Applicant’s Argument
Rejection set forth in the previous office action has been withdrawn in view of applicant’s arguments and amendment to the independent claims. Upon further search and consideration, please see details of a new reference as applied to claims 1-6 below. 
Claim Rejections - 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 103 that form the basis for the rejections under this section made in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing 


Claims 1-6 are rejected under 35 USC 103(a) as being unpatentable over Suleman et al. (US 2015/0039292 A1) in view of Qu et al. (US 2018/0342241 A1) and Pitschel et al. (US 9922642 B2) citing Hardwar (“Driving App Waze Builds its own Siri for Hands-Free Voice Control”). 
Regarding Claims 1 and 4, Suleman discloses a service providing device comprising a computer (¶14 and see Fig. 1) comprising a computer-readable non-transitory storage medium storing a service providing program (¶14) configuring the computer to 
store a plurality of input items needed when services based on voice recognition (¶32-33, Speech service for speech to text conversion and NLP service for analyze user queries) are provided and weighting factors for the plurality of input items for each of the services (¶50 and ¶58, using a database storing keywords and associated statistics in a category / specific command for real time processing of user query to determine whether a user query belongs to a category (each category may represent a specific command per ¶57)), 
specify the plurality of input items in which uttered content is stored, based on the content uttered by a user (¶69, ¶72, and ¶79, determine that a particular user query is associated with a particular command, each command associated with a respective template of entities), 
store the uttered content in the specified plurality of input items (¶79, template system 318 may store the filled or partially filled template for a command as user queries are processed), 
¶69, determine a probability that a particular user query (set of features – entities stored in the template) is associated with a particular command using frequency of appearance (count) of a word in a given class command; per ¶58, using term frequency-inverse document frequency word scoring / pre-calculated statistics), and 
request the user to utter an input item when the uttered content is not yet stored in the input item in the service having the highest calculated score (¶70, calculate a single score for each command according to its relevance to the user query where a score of “1” is considered highly relevant to the user’s query while “0” is considered irrelevant; ¶71, identify a particular command; ¶84, determine clarification questions corresponding to the relevant features; ¶85, the system maintains a linear mapping between all possible filled / unfilled entity states and predefined questions related to each entity state as the system initiates clarification questions to the user in order to elicit entity information from the user; in the example of ¶85, the clarification question “Which city would you like to leave from” request the user to utter the feature departure city in an uttered content not yet stored),
wherein the score of the each of the services is calculated by multiplying the weighting factors for the plurality of input items (¶69, the score for a particular class is a multiplier of the score (probability) for each word in the query relative to the particular class); and
¶43, “Book a meeting for next Friday at 2:00 pm”) and weather information (¶29, weather service 118C).
Suleman does not disclose wherein the score of the each of the services is calculated by summing up the weighting factors for the plurality of input items.
Qu discloses a method to obtain preset keyword extracting pattern in a preset field to parse user input speech data (¶70) in different fields / services (¶72, user-input speech data might belong to fields such as science and technology, education, recreation, hotel and train tickets) and generate semantic parsing information / input items (¶78, in the field of hotels, one preset keyword extracting pattern is set to include three keywords "reserve", "tomorrow" and “hotel”). 
In particular, Qu teaches calculate a score of the each of the plurality of services based on all the plurality of input items and the weighting factors corresponding to the plurality input items (¶88 and ¶92, making statistics of a frequency of occurrence of each keyword in all keywords obtained after word segmentation is performed for several linguistic detain the corpus, as a word frequency of the corresponding keyword in the corpus and use as importance degree identifier of keywords; ¶94, importance degree identifier of keyword being its subject weight; ¶96 and ¶103, calculating a subject score of speech parsing information according to the subject weights of the keywords: score=w(term1)*w(term2)* . . . *w(termN)) wherein the score of the each of the services is calculated by summing up the weighting factors for the plurality of input items (¶112-113, in another embodiment, directly consider values of probability of occurrence of keywords in the linguistic data in the corpus as subject weights of the corresponding keywords and calculate score=w(term1)+w (term2)+ . . . +w (temrN)).
Suleman, ¶69; Qu, ¶113, determine if subject score of speech parsing information / input item indicates the input items belong to the present field).
Suleman does not disclose the services comprise navigation, traffic information, and weather forecast. 
Pitschel teaches a natural language processing device for selecting one or more actionable intents as tasks that user intended a digital assistant to perform by receiving speech to text token sequences, determine what ontology nodes are triggered by words in the token sequence, and select one of the actionable intents based on quantity and relative importance of activated nodes (domain having the highest confidence value) (Col 12, Rows 21-42) where the tasks / services performed by the digital assistant comprise navigation (Col 11, Rows 58-59, get direction; see e.g., Col 21, Rows 40-43, “Find me the closest Italian Restaurant” based on user’s current GPS coordinate), traffic information (p. 24 of reference cited in Pitschel citing Waze traffic app), and weather forecast (Col 21, Rows 64-66, find projected temperature for tomorrow in Columbia).
It would’ve been obvious to one ordinarily skilled in the art before the effective filing date of the invention to implement the device of Suleman to provide additional external services such as navigation, traffic information, and weather forecast in order to scalably and reliably handle service requests (Suleman, ¶29).
Regarding Claim 2, Suleman discloses wherein the computer is configured to provide the service to the user when there is the service which the uttered content is stored in ¶85, the system may process the user query and determine the required entities / features to execute the desired command). 
Regarding Claim 3, Suleman discloses wherein the computer is configured to store an indication indicating whether or not the input item is an indispensable item in association with the input item, and provide the service in which the uttered content is stored in all of the input items which are the indispensable items, to the user (¶85, in the example “Get me a flight to Calgary leaving on Friday”, the system determines that a departure city is required / indispensable and initiates a clarification question “Which city would you like to leave from?” in order to elicit the departure city from the user and execute the command).
Regarding Claims 5-6, Suleman discloses wherein the input items include an indispensable item and a dispensable item, and a weighting factor that is set for the indispensable item is higher than a weighting factor that is set for the dispensable item (¶58, identifying unique words indicative of keyword status using pre-calculated statistics when processing user query in real time by using TF-IDF scores / statistics; per ¶50-51, using all words from a query may be problematic because common words may skew results incorrectly so use keywords with the highest TF-IDF scores; i.e., ¶52-55, for a particular category / specific command, keywords corresponding to how, where, when, why  and key entities like places / addresses etc. have TF-IDF statistics higher than common words that may skew results incorrectly). 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner Richard Z. Zhu whose telephone number is 571-270-1587 or examiner’s supervisor King Poon whose telephone number is 571-272-7440. Examiner Richard Zhu can normally be reached on M-Th, 0730:1700.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RICHARD Z ZHU/Primary Examiner, Art Unit 2675                                                                                                                                                                                                        05/27/2021